If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                      UNPUBLISHED
                                                                      April 21, 2022
               Plaintiff-Appellee,

                                                                      No. 354619
                                                                      Macomb Circuit Court
VAUGHN LEONARD DORTCH,                                                LC No. 2019-001680-FC

               Defendant-Appellant.


Before: BORRELLO, P.J., and MARKEY and SERVITTO, JJ.

PER CURIAM.

        Defendant appeals as of right his jury trial convictions of first-degree premeditated murder,
MCL 750.316(1)(a), assault with intent to murder, MCL 750.83, and assault with intent to do great
bodily harm less than murder (AWIGBH), MCL 750.84. The trial court sentenced defendant, as
a fourth-offense habitual offender, MCL 769.12, to life without the possibility of parole for the
first-degree murder conviction, 450 to 675 months’ imprisonment for the assault with intent to
murder conviction, and 450 to 675 months’ imprisonment for the AWIGBH conviction. On
appeal, defendant challenges only his first-degree murder conviction. We affirm.

        On January 5, 2019, defendant appeared at his ex-girlfriend, Destiny Shirley-Brown’s,
house. Destiny lived at the house with several relatives, including her sister, a cousin, and an aunt.
According to Destiny, she had recently gotten back together with a previous boyfriend, Devonte
Johnson, and the two were sitting in Destiny’s car in front of her house, when she heard her front
driver’s side tire pop. Johnson then got out of the passenger seat of the car, and, as Destiny looked
up, she saw defendant run around the front of her car and begin stabbing the unarmed Johnson.
Destiny testified at trial that Johnson fell to the ground and she ran over to defendant and began
hitting him. Destiny testified that defendant turned to her, stabbed her twice in the neck, dragged
her by her hair to the ground, then continued to stab her multiple times while telling her he was
going to kill her. Destiny testified that, while she and defendant were dating, defendant had told
her that if she were to ever leave him for Johnson, that defendant would kill them.

        Dyemond Brown, Destiny’s cousin, and Charelle Brown, Destiny’s sister, rushed outside
to see what was causing the commotion. Charelle testified that, seeing Destiny on the ground and



                                                 -1-
defendant on top of her stabbing her, she (Charelle) ran over and started punching defendant. She
believed that this caused defendant to drop his knife. According to Charelle and Destiny, after
dropping his knife, defendant started running away. Charelle and Dyemond were assisting
Johnson and Destiny into the house when defendant turned around and ran back toward them.
Before defendant could get into the house, Destiny’s aunt, Latarra Brown, grabbed defendant’s
clothing and pulled him back from the door. Defendant turned around and “slashed” Latarra’s
hand, breaking her grip. Defendant then ran into the house.

        Dyemond testified that once defendant was in the house, he confronted Johnson again and
stabbed him several times. According to Dyemond, Johnson “was just standing there, taking the
stabs,” and did not fight back. Eventually Johnson ended up on the ground and, according to
Destiny, defendant stabbed Johnson in the back more than 10 times. Similarly, Latarra testified
that after Johnson had passed out, defendant continued to stab him. Destiny and Charelle tried to
stop defendant, with Charelle stabbing defendant with a knife from her purse, and Destiny stabbing
defendant in the arms and stomach with a pair of cooking scissors. Latarra tried to attack defendant
with a taser, but she could not operate it.

       At that point, defendant stabbed an unconscious Johnson either one or two more times,
smirked or laughed, and then fled out of the front door. Police were arriving at the house just as
defendant was fleeing. Officer Daniel Deckert testified that, as he was pulling up to the scene, he
observed someone running to a house across the street from Destiny’s house. Upon investigation,
Officer Deckert found defendant lying on the front porch of that house.

        Defendant, Destiny, and Johnson were rushed to the hospital. Destiny ultimately
underwent several surgeries to help repair the damage from the stab wounds defendant had
inflicted upon her. Johnson’s injuries proved fatal; he died within hours of being admitted to the
hospital. Defendant was thereafter charged and convicted as indicated above. On appeal,
defendant argues that there was insufficient evidence to support his premeditated murder
conviction or, alternatively, that the jury’s verdict was against the great weight of the evidence.1

         In a criminal case, due process requires that the prosecution introduce evidence sufficient
to justify a rational trier of fact in finding guilt beyond a reasonable doubt. See People v Wolfe,
440 Mich 508, 513-514; 489 NW2d 748 (1992), amended 441 Mich 1201 (1992). “Circumstantial
evidence and reasonable inferences arising from that evidence can constitute satisfactory proof of
the elements of a crime.” People v Carines, 460 Mich 750, 757; 597 NW2d 130 (1999) (internal
quotation marks and citation omitted). When considering the sufficiency of the evidence, we
consider all inferences that can be fairly drawn from the evidence. People v Hardiman, 466 Mich
417, 428; 646 NW2d 158 (2002). It is for the jury to “determine what inferences may be fairly
drawn from the evidence and to determine the weight to be accorded those inferences.” Id.

      We review de novo a defendant’s challenge to the sufficiency of the evidence. People v
Meissner, 294 Mich App 438, 452; 812 NW2d 37 (2011) (citation omitted). When reviewing the


1
  While this case was pending on appeal, defendant moved for a new trial, arguing that the jury’s
verdict as to his first-degree murder conviction was against the great weight of the evidence. The
trial court denied that motion.


                                                -2-
sufficiency of the evidence, we view “the evidence in the light most favorable to the prosecution
to determine whether a rational trier of fact could have found the essential elements of the crime
to have been proved beyond a reasonable doubt.” Id. (citation omitted). “[A] a reviewing court is
required to draw all reasonable inferences and make credibility choices in support of the jury
verdict.” People v Oros, 502 Mich 229, 239; 917 NW2d 559 (2018), quoting People v Nowack,
462 Mich 392, 400; 614 NW2d 78 (2000) (internal quotation marks omitted).

        MCL 750.316(a) defines first-degree murder as, in part, “[m]urder perpetrated by means
of poison, lying in wait, or any other willful, deliberate, and premeditated killing.” “The elements
of first-degree murder are (1) the intentional killing of a human (2) with premeditation and
deliberation.” People v Bennett, 290 Mich App 465, 472; 802 NW2d 627 (2010). “[T]o
premeditate is to think about beforehand; to deliberate is to measure and evaluate the major facets
of a choice or problem.” Oros, 502 Mich at 240 (internal quotation marks and citation omitted).
“Premeditation and deliberation may be established by an interval of time between the initial
homicidal thought and ultimate action, which would allow a reasonable person time to subject the
nature of his or her action to a second look.” Id. at 242 (internal quotation marks omitted). “That
is, some time span between the initial homicidal intent and ultimate action is necessary to establish
premeditation and deliberation, but it is within the province of the fact-finder to determine whether
there was sufficient time for a reasonable person to subject his or her action to a second look.” Id.
(internal quotation marks and citation omitted). This Court has also held that premeditation may
“be established through evidence of (1) the prior relationship of the parties, (2) the defendant’s
actions before the killing, (3) the circumstances of the killing itself, and (4) the defendant’s conduct
after the homicide.” People v Walker, 330 Mich App 378, 384; 948 NW2d 122 (2019) (internal
quotation marks and citation omitted). Viewing the evidence in a light most favorable to the
prosecution, we conclude that a rational trier of fact could have found that the prosecution proved
beyond a reasonable doubt that defendant perpetrated Johnson’s murder by means of lying in wait.

        Detective Andrew Wood and Officer Alec Mikulec testified that defendant told each of
them that just before the murder, he (defendant) bought a knife from a nearby gas station.
Surveillance footage confirmed that defendant went to this gas station. Officer Mikulec testified
that defendant:

              A. . . . went on to say that he waited in the backyard of the home on Rein,
       22004 Rein. That he hopped the back fence to get into the backyard and then he
       waited until [Destiny] arrived home. Said that—.

               Q. Did, did he indicate to you that he was hiding in the backyard?

               A. Yes.

             Q. Did he indicate to you, like, what part of the backyard fence he had
       jumped?

               A. No, he did not.

               Q. What happened next?




                                                  -3-
               A. He said he waited for [Destiny] to arrive home. Said he knew when she
       was gonna arrive home because she would always listen to her music very loudly,
       so he’d hear her coming down the street. He said he waited for her to park her car,
       that he came out of the backyard, he had a, he had a knife and that he immediately
       went and stabbed the, one of the tires out of the car. Then he, then he said that
       [Johnson] came out of the car and struck him.

Destiny testified that defendant popped the tire on her vehicle, then went over and stabbed Johnson
Although defendant told Officer Mikulec that Johnson had struck him first, the jury was not
required to credit this testimony over Destiny’s testimony. “On appellate review, [this Court must]
accept as true the evidence contradicting defendant’s version of the crime, as we must consider the
evidence in a light most favorable to the prosecution.” Oros, 502 Mich at 246. On the basis of
the foregoing testimony, a rational finder of fact could have concluded that defendant perpetrated
Johnson’s murder by means of lying in wait.

        Even in the absence of evidence that defendant had perpetrated Johnson’s murder by lying
in wait, there was other evidence that defendant premeditated and deliberated Johnson’s murder.
Detective Wood testified that defendant told him that:

       [h]e had received a telephone call . . . from his mother . . . that . . . she was gonna
       be locking the door and that he needed to come home. After he had got that
       telephone call, he decided to go back by the, where this incident occurred on Rein,
       one last time.

From this statement, one could reasonably infer that defendant gave forethought to the idea of
murdering Johnson and that he considered the pros and cons of doing so.

       More importantly, several witnesses consistently testified that after defendant stabbed
Johnson several times and when household members came outside and began punching defendant,
defendant started running away from the house. While running away defendant had the
opportunity to take a second look at his actions and simply continue on his way. Yet defendant
decided to turn back and make his way into Destiny’s house, where he continued to stab Johnson.
Defendant stabbed or cut Johnson 34 times, and continued to attack Johnson even after Johnson
was unconscious on the ground.

        Over the course of the entire episode, Johnson had multiple opportunities to take a second
look at his actions. Indeed, in a phone call to Destiny from jail, defendant admitted that he turned
back around to complete the murder after consciously weighing the options before him:

               Q. Now, what was his answer to you when you told him why didn’t you
       just stop?

               A. Because [it] was already an attempt.

                                                      ***

              Q. When he says that it was already and attempt in that call, what did that
       mean to you?


                                                -4-
               A. That he had already attempt to kill us, so he was going to finish the job
       off.

        Defendant does not contest that the above was sufficient to establish that he premeditated
and deliberated murdering Destiny. Defendant instead argues that it was insufficient to establish
that he premeditated and deliberated murdering Johnson. We are satisfied that the prosecution
produced sufficient evidence that Johnson was one of defendant’s intended targets.

        First, surveillance footage from defendant’s visit to the liquor store on January 4, 2019
showed him “asking the clerk if he’s seen his old girl lately,” and asking “who she was with.”
Second, despite defendant’s intimation to the contrary, there is evidence showing that defendant
knew of Johnson’s existence well before the night of the murder and that he was jealous of
Johnson. Destiny testified that when she and defendant started dating, defendant saw “Tay”
(Johnson’s nickname) tattooed on her, and that she explained to defendant who Johnson was. In
addition, at some point in 2017, Destiny testified, defendant told her “that if [she] was to ever leave
him for [Johnson], that he would kill us.” Destiny also testified that after she and defendant had
officially broken up in November of 2018, defendant made threats to Destiny about her
relationship with Johnson: “He just would constantly just say like, he didn’t want me to be with
[Johnson]. That I was supposed to be with him.”

        Destiny further testified that earlier in the night, she and Johnson were at a party when
defendant called her. Destiny testified that defendant asked her where she was at and who she was
with. During this phone call, defendant heard Johnson’s voice in the background and, according
to Destiny, defendant “kind of snapped.” Destiny also indicated that when defendant first emerged
from hiding in the backyard, he attacked Johnson before he attacked her. Both Charelle and
Destiny testified that after defendant entered Destiny’s house, he again attacked Johnson before
seeking out Destiny.

        Finally, according to Dyemond, when defendant entered the house he “kept screaming,
where is he at.” There was thus ample evidence from which a rational finder of fact could have
inferred that, on the night of the murder, defendant knew Destiny was with Johnson and was upset
about this. A rational finder of fact could also infer that Johnson was at least one of defendant’s
intended targets. In sum, viewing the evidence in total and in a light most favorable to the
prosecution, we conclude that a rational finder of fact could have concluded that defendant
premeditated and deliberated the murder of Johnson and not just Destiny. Defendant’s assertion
that there was insufficient evidence to convict him of the first-degree murder of Johnson thus fails.

       Defendant’s alternate argument that the verdict was against the great weight of the evidence
and that the trial court should have granted his motion for a new trial on that ground also fails.
“We review for an abuse of discretion a trial court’s grant or denial of a motion for a new trial on
the ground that the verdict was against the great weight of the evidence.” People v Lacalamita,
286 Mich App 467, 469; 780 NW2d 311 (2009).

        Although “whether the evidence was sufficient to sustain a conviction and whether the
verdict was against the great weight of the evidence are two separate questions,” People v Brown,
239 Mich App 735, 746 n 6; 610 NW2d 234 (2000), involving different standards of review,
defendant essentially argues that the verdict was against the great weight of the evidence because


                                                 -5-
there was insufficient evidence showing that defendant premeditated and deliberated killing
Johnson.

        For the reasons already discussed, there was sufficient evidence that defendant
premeditated and deliberated the murder of Johnson. Defendant fails to explain why the evidence
we have discussed does not reasonably support the jury’s verdict or how it preponderates so
heavily against the verdict that a serious miscarriage of justice resulted. See People v Lemmon,
456 Mich 625, 642; 576 NW2d 129 (1998). Defendant also fails to identify anything that would
suggest the jury’s verdict was more likely the result of causes outside the record, such as passion
or prejudice. See Lacalamita, 286 Mich App at 469.

       Instead, defendant cites evidence contradictory to Destiny’s testimony and the
prosecution’s version of events. For instance, defendant notes that he told Officer Mikulec that
Johnson had struck him first. He also points out that he told Officer Deckert that Johnson and
Destiny had attacked him first. The fact that there was evidence contradictory to Destiny’s
testimony and the prosecution’s version of events does not mean that the jury’s verdict was against
the great weight of the evidence. As this Court has held, “[c]onflicting testimony, even when
impeached to some extent, is an insufficient ground for granting a new trial.” People v Anderson,
322 Mich App 622, 632; 912 NW2d 607 (2018) (internal quotation marks and citation omitted).
Accordingly, we conclude that the trial court did not abuse its discretion by denying defendant’s
motion for new trial after finding that the verdict was not against the great weight of the evidence.

       Affirmed.

                                                              /s/ Stephen L. Borrello
                                                              /s/ Jane E. Markey
                                                              /s/ Deborah A. Servitto




                                                -6-